DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the claims:  Claims 50, 52-66, 94-108 are currently pending.
Priority:  This application is a CON of 15/049,946 02/22/2016 PAT 10888547
15/049,946 is a CON of 14/994,489 01/13/2016 ABN
14/994,489 is a CON of 13/511,768 01/24/2013 PAT 11458119
13/511,768 is a 371 of PCT/US2010/057952 11/24/2010
PCT/US2010/057952 has PRO 61/264,748 11/27/2009.
IDS:  The IDS dated 9/2/21 was considered.
Claim Interpretation
According to the instant specification, the claimed subject-matter relates to a salt of eliglustat (Genz 112638) or Formula (I). This salt is referred to as eliglustat "hemitartrate" in claim 50 with no explanation of the salt nomenclature in the claims. As explained on page 11, line 16, of the instant specification, this nomenclatural approach is described as follows:
"For example, the salt in which there is about a one to one molar ratio of tartrate to Formula (I) is Formula (I) [eliglustat] Tartrate (1 tartrate : 1 Formula (1) [eliglustat]); and the salt in which there is about a one to two molar ratio of tartrate to Formula (I) [eliglustat] is [eliglustat] Hemitartrate (1 tartrate : 2 Formula (1))."

(Emphasis added and common name "eliglustat" for the "compound
of formula (I)" added in [ ])

This is an unusual use of nomenclature which is not in line with accepted art conventions such as IUPAC nomenclature. In particular, the IUPAC nomenclature requires for acid salts of polybasic organic acids (See “IUPAC”, A Guide to IUPAC Nomenclature of Organic Compounds (Recommendations 1993), 1993, Blackwell Scientific publications, reproduced by ACD at https://www.acdlabs.com/iupac/nomenclature/93/r93_511.htm ) that 
“acid salts of polybasic organic acids are named in the same way as the neutral salts, with the remaining acid hydrogen atom(s) being indicated by the word ‘hydrogen’ (or ‘dihydrogen’, etc. as appropriate) inserted between the name(s) of the cation(s) and the name of the anion from which it is separated by spaces". (See page 1, section R-5.7.4.1 Salts of IUPAC)

What does this mean for eliglustat and its tartaric acid salts?
Tartaric acid is a dicarboxylic acid which, depending on its degree of deprotonation, can exist in a monoanionic form (one carboxylic acid group deprotonated, one carboxylic acid group protonated - overall one negative charge per molecule) and a dianionic form (both carboxylic acid groups deprotonated - overall two negative charges per molecule). IUPAC calls the monoanionic form "hydrogentartrate", whereas the dianionic form is called "tartrate".
See IUPAC nomenclature – tartrate refers to a 2:1 ratio with a dicarboxylic acid:
	
    PNG
    media_image1.png
    182
    337
    media_image1.png
    Greyscale

Eliglustat is a monobasic compound (only the nitrogen of the pyrrolidine ring system is sufficiently basic to accept a proton from tartaric acid) and exists as a monocation (one positive charge on the tertiary pyrrolidine nitrogen) in tartaric acid salts:

    PNG
    media_image2.png
    193
    365
    media_image2.png
    Greyscale
.
Accordingly, when eliglustat forms a salt with the dianionic form of tartaric acid, the resulting stoichiometry is a 2:1 stoichiometry (two monocationic molecules of eliglustat per one molecule of dianionic tartrate) and the resulting IUPAC nomenclature for the tartaric acid salt of eliglustat in this 2:1 stoichiometry is "eliglustat tartrate".
When eliglustat forms a salt with hydrogentartrate, i.e. the monoanionic form of tartaric acid, the resulting stoichiometry is a 1:1 stoichiometry (1 monocationic molecule of eliglustat per one molecule of monoanionic hydrogentartrate).  The IUPAC nomenclature for the eliglustat tartrate salt in which one molecule of eliglustat [i.e. (1R,2R)-octanoic acid[2-(2',3'-dihydro-benzo[1,4] dioxin-6'-yl)-2-hydroxy-1-pyrrolidin-1-yl-methyl-ethyl]-amide] is bound to one molecule of hydrogentartaric acid is "eliglustat hydroqentartrate" since for every molecule of monocationic eliglustat there is one molecule of monoanionic hydrogentartrate for overall charge balance in the salt.
Thus, the terms "eliglustat tartrate" or "tartrate of Genz 112638" would be understood by the skilled person based on IUPAC nomenclature. Thus "eliglustat tartrate" would be understood to refer to a 2:1 stoichiometry rather than anything else, in particular not a 1:1 stoichiometry as stated on page 11, line 14, of the instant specification.  In other words, Applicant’s use of the term "tartrate" for a tartaric acid salt of eliglustat with a 1:1 stoichiometry is in clear contradiction to IUPAC nomenclature, which instead teaches to use the term "hydrogentartrate" for a 1:1 stoichiometry.
Applicant’s use of the term "hemitartrate" in this rather unusual and exceptional manner is also inconsistent.  On other occasions Applicant and the inventors knew and used the IUPAC nomenclature for eliglustat tartrate correctly. For example in an FDA Summary Review For Regulatory Action (FDA Center for Drug Evaluation and Research, Application 205494Orig1s000, dated August 19, 2014, 20 pages) (based on Applicant’s submission with respect to eliglustat (Genz 112638)), refers to the eliglustat tartrate salt with the 2:1 stoichiometry in line with the IUPAC rules as "eliglustat tartrate". This is shown on page 4, Figure 1 (which is reproduced below):

    PNG
    media_image3.png
    222
    656
    media_image3.png
    Greyscale
.
Similarly, document Zhao et al. (Diabetes, v. 56, May 2007, p. 1210-1218), which is co-authored by two of the inventors of the instant Application, namely Seng Cheng and Craig Siegel, refers to the tartaric acid salt of the analogous compound Genz 123346 as (1R, 2R)-nonanoic acid[2-(2', 3'-dihydro-benzo [1,4] dioxin-6'-yl)-2-hydroxy-1-pyrrolidin-1-ylmethyl-ethyl]-amide-L-tartaric acid salt (see, for example, the abstract of Zhao).  The corresponding Figure 1 on page 1211 shows that two of the current inventors have used the term "tartaric acid salt" NOT for a 1:1 stoichiometry (i.e. not according to the unusual nomenclature of the instant application), but for a 2:1 stoichiometry (i.e. in conformity with IUPAC):

    PNG
    media_image4.png
    399
    492
    media_image4.png
    Greyscale

Thus, in summary, the nomenclature used in the instant application neither conforms with the IUPAC nomenclature, nor with Applicant’s nomenclature as used in other submissions and publications. In consequence, the skilled person clearly understands that the disclosure of a "tartrate salt" of Genz 112638/eliglustat (or of analogous compounds) in prior art documents refers to a 2:1 stoichiometry, which is identical to "hemitratrate" as used throughout the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 50, 52-64, 99-100 are rejected under 35 U.S.C. 103(a) as obvious over Cheng et al. (WO 2006053043).  
Cheng teaches a glucosylceramide synthase inhibitor including the species (p. 13-14, Formula VIII) 
    PNG
    media_image5.png
    69
    779
    media_image5.png
    Greyscale

having the following structure:

    PNG
    media_image2.png
    193
    365
    media_image2.png
    Greyscale

and the species as the tartrate salt (claim 21).  
Regarding claims 50, 52-56 although Cheng also teaches the formulation of a pharmaceutical composition with excipients routinely used in the art ([0102]-[0104], including referencing “Remington's Pharmaceutical Sciences”), Cheng does not teach the same specific components of the composition.  However, Cheng teaches a water soluble filler ([0102]: sodium chloride), a water-insoluble filler ([0102], [0104]: starch), a binder ([0102] , [0104]: gelatin), and a lubricant ([0102], [0104]: vegetable oil, sodium and magnesium stereates).  The level of skill in the art of pharmaceuticals is very high and is evidenced by references such as Remington's Pharmaceutical Sciences cited by Cheng.  One of ordinary skill in the art would have considered routine the formulation of the pharmaceutical compound identified by Cheng (Formula VIII and claim 21) with excipients including fillers, binder, and lubricant as taught by Cheng and arrive at the claimed invention.  One of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention because Cheng teaches the same excipients and specifically teaches formulation as was conventional )[0104]: “the pharmaceutical compositions of the invention may take the form of tablets or capsules prepared by conventional means”).  
	Regarding claims 57-64, wherein the ratio of excipients are varied, such optimization of a formulation is routine and conventional in the art to optimize the dosage form and one of ordinary skill in the art would have varied the ratios with a reasonable expectation of success and arrive at the claimed invention based on the teaching of Chang.  
	Regarding claims 99-100, specifying the stereochemistry of the tartaric acid salt component, Cheng teaches “The chirality at any chiral center may be either R or S” ([0060]), each tartaric acid molecule necessarily possess one of the claimed configurations, and one of ordinary skill in the art would have reasonably considered using different chiral forms of the salt as well and arrive at the claimed invention.

Claims 50, 52-66, 99-100 are rejected under 35 U.S.C. 103(a) as obvious over Cheng et al. (WO 2006053043) in view of Rowe et al. (“Handbook of Pharmaceutical Excipients Fifth Edition”, Pharmaceutical Press (2006), 945 pages).  
Claims 50, 52-64, 99-100 are obvious as detailed in the 35 USC 103 rejection supra and incorporated herein.
Regarding claim 65, although Cheng teaches conventional formulation using excipients including lactose, microcrystalline cellulose, cellulose derivatives, and glycerol monostearate, Cheng does not specifically teach lactose monohydrate, hydroxypropyl methylcellulose, and glyceryl behenate.  However, one of ordinary skill in the art would have reasonably considered selecting such excipients as they were well-known and routinely used in formulation as taught by Rowe (p. 304, 346, 389).
Regarding claim 66, wherein the ratio of excipients are varied, such optimization of a formulation is routine and conventional in the art to optimize the dosage form and one of ordinary skill in the art would have varied the ratios with a reasonable expectation of success and arrive at the claimed invention based on the teaching of Chang and Rowe.  

Claims 50, 52-64, 94-108 are rejected under 35 U.S.C. 103(a) as obvious over Cheng et al. (WO 2006053043) in view of Brittain (Polymorphism in Pharmaceutical Solids, Vol. 95, 1999, Taylor & Francis, Harry G. Brittain (Ed.), 427 pp.).  
Claims 50, 52-64, 99-100 are obvious as detailed in the 35 USC 103 rejection over Cheng supra and incorporated herein.
Regarding claims 94-98 and 101, specifying amorphous or crystalline forms, Cheng teaches that the compound is salt and is formulated in a solid form ([0102]-[0104]) which one of ordinary skill in the art knows forms either a crystalline form or an amorphous form as is also taught by Brittain (p. 8), thus one of ordinary skill in the art would have considered optimizing the solid form to vary the solubility and stability of the compound as was known in the art and taught by Brittain (p. 7-8) and arrive at the claimed invention.   
Regarding claims 102-108 specifying x-ray powder diffraction data, this data is inherent in the particular crystalline form and would necessarily be present in the same product rendered obvious by the prior art.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 101 and 108 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
Claim 108 refers to Figure 1 and attempts to incorporate the figure as a claim limitation.
MPEP § 2173.05(s) states:Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. See MPEP  § 608.01(m). 

This case is not an exceptional circumstance that fits the “necessity doctrine” because applicant can include characterizations of the peaks in the claims and avoid confusion as to the scope of the claims.  
	Claim 101 lacks an antecedent basis for “the single crystalline Form A”.  Thus the claims are rejected as indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50, 52-66, 94-108 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11458119. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims the same pharmaceutical composition, including with the same excipients and x-ray characterization such that the patent would anticipate the instant claims.

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639